DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 (f)
Regarding the claim 10, the claimed limitation “means ” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means ” coupled with functional language “for …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Suszki (US 20200304670 A1 ).

Regarding claim 1, Suszki teaches information processing apparatus comprising: a processor configured to in response to acquisition, extract a character string (46 character recognizer in fig. 4) included in, in the read image of the second document (fig.  15 and fig. 7: s325 is there another document image), a region where information about surroundings that matches first-document (fig. 12: template document) surroundings information is acquired (fig. 11), the information about surroundings satisfying a matching condition for determining matching with the first-document surroundings information that is acquired from an image around an item value acquisition region including an item value to be extracted in a read image of the first document, the character string being extracted as an item value to be extracted in the read image of the second document (p0132: The image reading device 10 then sends a completed document image obtained by reading the completed document. And 

Regarding claim 4, Suzuki teaches the information processing apparatus according to Claim 1, wherein the first-document surroundings information is represented by at least one of a ruled line, an image of a table or photograph, and a character string that are not related to an item (531 in fig. 10).

Regarding claim 7, Suzuki teaches the information processing apparatus according to Claim 1, wherein the item value acquisition region is designated by a user (p0122: The user checks the positions of the regions of field values and the relationship).

Regarding claim 9, claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Suzuki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0038). 

Regarding claim 10, claim 10 recites similar limitation as claim 1, therefore it is rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suszki as applied to claim 1 above, and further in view of Murakami ( US 20190012716).

Regarding claim 2, Suzuki does not teach the information processing apparatus according to Claim 1, wherein the processor is configured to, in a case where the read image of the second document does not include a region where information acquired from surroundings of the region satisfies the matching condition, extract as an item value a character string that has been extracted from a region where information about surroundings that has a highest degree of matching with the first-document surroundings information is acquired.
Murakami the information processing apparatus according to Claim 1, wherein the processor is configured to, in a case where the read image of the second document does not include a region where information acquired from surroundings of the region satisfies the matching condition, extract as an item value a character string that has been extracted from a region where information about surroundings that has a highest degree of matching with the first-document surroundings information is acquired (p0123: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki, and to include wherein the processor is configured to, in a case where the read image of the second document does not include a region where information acquired from surroundings of the region satisfies the matching condition, extract as an item value a character string that has been extracted from a region where information about surroundings that has a highest degree of matching with the first-document surroundings information is acquired, in order to provide an information processing device, an information processing method, and the like capable of reducing labor of associating an item for sale with a category suggested by Murakami.

Regarding claim 3, Suzuki teaches the information processing apparatus according to Claim 2, wherein the processor is configured to, in a case where information acquired from surroundings of an extraction region in the read image of the second document corresponding to a position of the item value acquisition region satisfies the matching condition, extract as an item value a character string extracted from the extraction region (p0120-0122: The user checks the positions of the regions of field values and the relationship between the field names and field values on the analysis result screen 540).

Regarding claims 5-6, limitation is same as claim 4, therefore it is rejected for the same reason as claim 4.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suszki as applied to claim 7 above, and further in view of Gillaspie et al. (US 20140325484).
Regarding claim 8, Suzuki does not teach the information processing apparatus according to Claim 7, wherein the item value acquisition region is set as a result of being designated by the user in a case where the item value to be extracted is not extracted from a region that is set in accordance with a predetermined rule.
Gillaspie teaches the information processing apparatus according to Claim 7, wherein the item value acquisition region is set as a result of being designated by the user in a case where the item value to be extracted is not extracted from a region that is set in accordance with a predetermined rule (p0055: determine whether there is text available …The OCR processing may be bounded to only within the selected image, but preferably a larger area including pixels adjacent to and outside of the image will be scanned for text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki, and to include wherein the item value acquisition region is set as a result of being designated by the user in a case where the item value to be extracted is not extracted from a region that is set in accordance with a predetermined rule, in order to find text within image suggested by Gillaspie (p0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677